Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/26/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 9 has been amended to recite that “the electrode contact have surfaces facing outboard relative to the cochlear electrode array that are located below crests of the respective barriers surrounding the electrode contacts”, however the specification does not provide proper antecedent basis of the claimed subject matter. The specification should be amended to provide proper antecedent basis for the claimed subject matter regarding “crests of the respective barriers”. 

Claim Objections
Claims 1-6,8, 31 and 41-46 are objected to because of the following informalities:  Claim 1, line 4 should be amended to recite something similar to –a barrier extending around the electrode contact on an outside of the carrier member—or –a barrier extending about a perimeter of the electrode contact on an outside of the carrier member-- in order to provide further clarification that it is the electrode contact and not the electrode carrier that the barrier is creating the closed volume with. Claim 4, line 2 Claim 31, line 5 should be amended to recite something similar to –a barrier extending around the electrode contact on an outside of the carrier member—or –a barrier extending about a perimeter of the electrode contact on an outside of the carrier member-- in order to provide further clarification that it is the electrode contact and not the electrode carrier that the barrier extends. Claims 42 and 46 use similar “extending about” language and should also be amended as suggested within regards to claims 1 and 31. Claim 41, line 3 should recite –barrier prevents—in order to fix an inadvertent typographical error. Claim 44, lines 2 and 3 should recite –the electrode carrier member-- in order to provide proper antecedent basis. Appropriate correction is required. Claims 2-6,8 and 41-46 directly or indirectly depend from claims 1 or 31 and are also objected to for the reasons stated above regarding claims 1 and 31. 
Applicant is advised that should claim 34 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15 and 31-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites an electrode contact and an electrode carrier member and then recites a barrier that is about the electrode contact on an outside of the carrier member, which is confusing since a structural relationship between the electrode contact and the electrode carrier member has not been recited, clarification is required. It is suggested to recite something similar to –an electrode carrier member carrying the electrode contact—or –an electrode carrier member with the electrode contact located thereon--. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least three of the tissue, the barrier, the electrode contact or the carrier..”, and the claim also recites “the at least three include the tissue, the barrier and the electrode contact” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is suggested to amend the claim to recite something similar to --…tissue of a recipient so that the tissue, the barrier and the electrode contact form a closed volume--. Claim 5 recites “when viewed from the top” it is unclear what applicant is attempting to claim, when viewed from the top of what? clarification is required. Claim 6 recites “a top surface of the barrier lies in the same plane”, it is unclear which “plane” applicant is referring to. Is applicant referring to the plane that the electrode contact is in?  Claim 9 recites “respective barriers surrounding the electrode contacts” it is unclear what applicant is attempting to claim by reciting “respective barriers” as barriers have not been previously recited within the claim. Is applicant stating that each electrode contact has a respective barrier? clarification is required. It is suggested to amend the claim to recite similar to –barriers surrounding each of the electrode contacts--. Claim 9 recites “respective electrode contacts have surfaces facing” it is unclear which electrode contacts of the array of electrode contacts applicant is referring to when stating “respective electrode contacts”, Is applicant stating that each electrode contact of the array has surfaces facing outboard relative to the cochlear electrode array? clarification is required. It is Claim 12 recites “such that of the components of the electrode array” which is unclear on which components applicant is referring to since the word “components” has not been previously recited in the claim. It is suggested to recite which components of the electrode array applicant is referring to, clarification is required.  Claim 15 recites “respective barriers surrounding the electrode contacts” it is unclear what applicant is attempting to claim by reciting “respective barriers” as barriers have not been previously recited within the claim. Is applicant stating that each electrode contact has a respective barrier? clarification is required. It is suggested to amend the claim to recite similar to –barriers surrounding each of the electrode contacts--. Claim 31, line 3 recites “an electrode contact” which recites a singular electrode contact while line 7 recites “respective electrode contacts” while recites the presence of multiple electrode contacts, it is unclear how many electrode contacts applicant is attempting to claim, clarification is required. Further, it is unclear which electrode contacts applicant is referring to since the claims recites “an electrode contact” clarification is required. Claim 31 recites an electrode contact and an electrode carrier member and then recites a barrier that is about the electrode contact on an outside of the carrier member, which is confusing since a structural relationship between the electrode contact and the electrode carrier member has not been recited, clarification is required. It is suggested to recite something similar to –an electrode carrier member carrying the electrode contact—or –an electrode carrier member with the electrode contact located thereon--.  Claim 31 recites “respective areas immediately above respective electrode contacts are..” which is unclear which area above which electrode contacts applicant is referring to when stating “respective areas immediately above respective electrode contacts are..” Is applicant stating that the electrode contact has an area immediately above it that is exposed to an outside of the stimulating assembly? clarification is required. Claim 31 recites the limitation "the cochlear electrode array" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 32 recites “respective electrode contacts are in bottoms” which is unclear which electrode contacts of the array of electrode contacts applicant is referring to when stating “respective electrode contacts”, Is applicant stating that each electrode Claim 33 recites “an area above respective electrode contacts is” which is unclear which electrode contacts of the array of electrode contacts applicant is referring to when stating “respective electrode contacts”, Is applicant stating that each electrode contact of the array is free of overhand by the barriers? clarification is required. It is suggested to specify which electrode contacts applicant is referring to when reciting “respective electrode contacts”. Claim 37 recites “such that of the components of the electrode array” which is unclear on which components applicant is referring to since the word “components” has not been previously recited in the claim. It is suggested to recite which components of the electrode array applicant is referring to, clarification is required. Claim 41 recites “the barrier prevent the electrode contacts” which recites multiple electrode contacts, however claim 31 from which claim 41 depends only recites “an electrode contact”, it is unclear which “electrode contacts” applicant is referring to within claim 41. Claim 42 recites “all electrode contacts” which recites multiple electrode contacts, however claim 31 from which claim 41 depends only recites “an electrode contact”, it is unclear which “electrode contacts” applicant is referring to within claim 42. Claim 42 recites “extending about the respective electrode contacts” which is unclear which electrode contacts applicant is referring to when stating “respective electrode contacts”, Is applicant stating that each electrode contact has a barrier extending about it? clarification is required. It is suggested to specify which electrode contacts applicant is referring to when reciting “respective electrode contacts”. Claim 42 recites “all electrode contacts supported by the electrode carrier member have the barriers extending about the respective electrode contacts…” it is unclear which barriers applicant is referring to since “a barrier” has been recited within claim 31 from which claim 42 depends. Does applicant mean that all electrode contacts supported by the electrode carrier member have a barrier extending about the respective electrode contact? clarification is required. Claim 43 recites “such that of the components of the assembly” which is unclear on which components applicant is referring to since the word “components” has not been previously recited in the claim. It is suggested to recite which components of the electrode array applicant is Claim 46 recites “all electrode contacts have the barriers extending about the respective electrode contacts…” it is unclear which barriers applicant is referring to since “a barrier” has been recited within claim 1 from which claim 46 depends. Does applicant mean that all electrode contacts of the cochlear electrode array have a barrier extending about the respective electrode contact? clarification is required. Claims 2-6,8, 10-14 and 32-46 directly or indirectly depend from claims 1,9,15 and 31 and are also rejected to for the reasons stated above regarding claims 1,9,15 and 31.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10, 31,33, 42 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0073520 to Strahl et al. (Strahl) (cited by applicant). 
In reference to at least claim 9
Strahl teaches a cochlear implant electrode with liquid metal alloy which discloses a cochlear electrode array (e.g. cochlear electrode array, 110, Figs. 1,3-4) comprising: an array of electrode contacts (e.g. electrode contacts 112 and 403, Figs. 1, and 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]); a carrier carrying the array of electrode contacts (e.g. implantable array carrier 300, Fig. 3) electrode are situated on a carrier member, electrode contact 112 and 403 formed on implantable carrier array, Figs. 1 and 3-4); and respective barriers surrounding the electrode contacts (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4), respective electrode contacts have surfaces facing outboard relative to the cochlear array that are located below crests for the respective barriers surrounding the electrode contacts (e.g. electrode contact 403 
In reference to at least claim 10
Strahl discloses the electrode array resembles a tentacle of an octopus (e.g. the electrode array resembles the long thin shape of a tentacle, array 110, Fig. 1). 
In reference to at least claim 31
Strahl teaches a cochlear implant electrode with liquid metal alloy which discloses an implantable stimulating assembly (e.g. cochlear electrode array, 110, Figs. 1,3-4), comprising :an electrode contact (e.g. electrode contacts 112 and 403, Figs. 1, and 3-4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]); an electrode carrier member (e.g. implantable array carrier 300, Fig. 3), a barrier extending about the electrode contact on an outside of the carrier member (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4), wherein respective areas immediately above respective electrode contacts are exposed to an outside of the electrode array (e.g. nothing is above the electrode contact 403, Figs. 3-4). 
In reference to at least claim 33
Strahl discloses an area above respective electrode contacts is free of overhang by respective barriers (e.g. electrode contact 403 has an area above it that is free of overhang from the outer seal 402, Fig.4, each electrode contact may be a conductive metal surface embedded in an opening in the outer seal at the terminal end of an electrode wire, para. [0014],[0027]).
In reference to at least claim 42
Strahl discloses all electrode contacts supported by the electrode carrier member have the barriers extending about the respective electrode contact on the outside of the carrier member (e.g. the outer seal 202 and 402 surround the electrode contact 403, Figs. 3-4, each electrode contact may be a conductive 
In reference to at least claim 45
Strahl discloses the electrode carrier member has a generally rectangular outer cross-section lying on a plane normal to a longitudinal axis of the carrier member (e.g. implantable array carrier 300, Figs. 3-4); and the barrier has a cross-section lying on a plane normal to the longitudinal axis that has a top surface that is flat in a relaxed state (e.g. flexible outer seal 202 and 402 which surround the electrode contact 403, Figs. 3-4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,15 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JENNIFER L GHAND/Examiner, Art Unit 3792